Exhibit 23.10 CONSENT OF INDEPENDENT AUDITOR The Board of DirectorsApple REIT Ten, Inc.Richmond, Virginia We consent to the following with respect to a Post-Effective Amendment No. 6 on the FormS-11 filed with the Securities and Exchange Commission by Apple REIT Ten, Inc.: (1) the use of our report dated October 31, 2011 with respect to the combined balance sheet of KRG/White LS Hotel, LLC and Kite Realty/White LS Hotel Operators, LLC as of December 31, 2010, and the related combined statements of operations and members equity and cash flows for the year then ended, incorporated by reference herein. (2) the references to our firm as experts in such Post-Effective Amendment. /s/ Crowe Horwath LLP Oak Brook, IllinoisJuly 17, 2012
